Citation Nr: 1815269	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-46 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension and/or service-connected kidney disease.  

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right knee disability.   


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from August 1973 to September 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has previously remanded these claims in April 2015 and November 2016 for additional development.  As the actions specified in the most recent remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not manifest during, as a result of, or within one year of his active duty service, and was not caused or aggravated by his service-connected hypertension or kidney disease.  

2.  The Veteran's left hip disability did not manifest in service or within one year of separation and is not otherwise etiologically related to any disease, injury, or event that occurred during service.  

3.  The Veteran's right knee disability did not manifest in service or within one year of separation and is not otherwise etiologically related to any disease, injury, or event that occurred during service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).    

3.  The criteria for service connection a right knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II. Service Connection Claims

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, to include diabetes mellitus and arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, to include as secondary to service-connected hypertension and/or service-connected kidney disease.  As noted above, the first element of service connection requires medical evidence of a present disability.  Post-service medical records show that the Veteran was diagnosed with diabetes mellitus in or around July 2005.  It is currently well-controlled with the regular use of medications.  The issue that remains in dispute is whether the Veteran's diabetes mellitus is etiologically related to any illness, injury, or event that occurred in service, to include service-connected hypertension and kidney disease.

The Veteran contends that he was diabetic while on active duty, but that he was unable to get regular care because he was stationed in cities where there were no military medical facilities.  The Veteran has stated that he had incidents of thirst, high glucose, and a loss of vision prior to discharge, which he argues shows that he had diabetes during service.

The Board notes that the Veteran's service treatment records are silent as to complaints of or treatment for diabetes.  At his March 1993 separation examination, the Veteran was found to have a clinically normal endocrine system, and he denied a history of frequent urination or sugar in urine.        

A March 1993 laboratory report shows that the Veteran's fasting blood glucose was measured at 112 mg/dl.  It was determined to be in-range.  

A service treatment record from September 1993 notes that the Veteran reported two episodes of vision loss and visual blurriness in his left eye lasting less than one minute, occurring one day apart.  The Veteran was referred to the internal medicine clinic for evaluation, but the record does not show that a cause was ever determined.

A VA treatment record from March 1998 shows that the Veteran sought follow-up medical care after an emergency room visit for chest pain.  He was found to have elevated lipid and glucose levels, and the doctor recommended that he exercise and stop smoking.    

A VA treatment from April 1998 shows that the Veteran's fasting blood glucose was measured to be 122 mg/dl, which was noted to be an increase from his last reading of 106 from December 1996.  The clinician noted a provisional diagnosis of impaired glucose tolerance, which is a pre-diabetic state of hyperglycemia.  The Veteran was recommended to attend a diabetes education session, which he did that same day.

Thereafter, the Veteran's medical records are silent for diagnosis or treatment of diabetes until about July 2005, when he was diagnosed with diabetes mellitus.  

The Veteran was afforded a VA medical examination in January 2016.  After a thorough examination and a review of the Veteran's claims file, the VA examiner concluded that the Veteran's diabetes was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that her review of the Veteran's records included the March 1993 laboratory report, which showed a fasting blood glucose reading of 112 mg/dl.  The examiner noted that the normal range for the particular machine that carried out the testing was documented as 70 to 115, so the Veteran's reading of 112 was within normal limits.  The examiner also noted that the Veteran's blood glucose was tested in 1996, showing a reading of 106, in 1997, showing a reading of 94, and in 1998, showing a reading of 122.  The examiner remarked that although these readings were elevated, they were not high enough for a diagnosis of diabetes.  The examiner noted that the Veteran did not have high enough fasting blood glucose readings for a diagnosis of diabetes until 2005.  She opined that due to the gap between separation from the military and his diagnosis, it is less likely than not that the Veteran's diabetes mellitus had its clinical onset during active service or is related to any in-service disease, event, or injury.         

In July 2016, VA obtained a medical opinion concerning the nature and etiology of the Veteran's diabetes.  The VA reviewer opined that it is less likely than not that the Veteran's blood glucose reading of 112 mg/dl in 1993 indicated onset of diabetes because the reading fell within the normal range of the laboratory parameter used at the time.  The reviewer noted that the diagnosis of diabetes was made in 2005, several years after the blood test, making it even less likely that diabetes existed in 1993.  The reviewer also opined that it is less likely than not that the 1993 episodes of blurred vision were related to diabetes as its onset was several years later.  Finally, the review opined that it was unlikely that the Veteran's hypertension or kidney disease caused or aggravated his diabetes.  However, no supporting rationale was given.  

Finding the medical opinions of record inadequate, the Board remanded the claim in November 2016 to obtain an addendum medical opinion that adequately addressed the nature and etiology of the Veteran's diabetes, including whether the condition was secondary to the Veteran's service-connected hypertension or kidney disease.  The VA examiner was also asked to provide an opinion on a USA Today article submitted by the Veteran in December 2009, which listed hypertension as a risk factor for diabetes mellitus.      

In November 2017, VA obtained an addendum medical opinion.  After a review of the Veteran's claims file, the VA reviewer opined that there is no medical evidence to suggest that the Veteran had diabetes while on active duty or within one year of discharge, noting that the onset of diabetes was in 2005.  The reviewer further opined that diabetes is not caused or aggravated by either hypertension or kidney disease, noting that neither disease contributes to the known etiology of diabetes.  

In January 2018, VA obtained another addendum medical opinion.  The VA reviewer noted that she reviewed the Veteran's claims file, including his medical records and lay statements, in addition to current medical literature, in providing an independent medical opinion.  The reviewer also noted that she reviewed the USA Today article submitted by the Veteran, however, she concluded that peer-reviewed, current internal medicine, endocrinology, and nephropathy literature strongly agree and understand the etiology, pathology, and risk factors for acquiring diabetes mellitus stem from "progressive pancreatic beta-cell function failure and insulin resistance. . . resulting in hyperglycemia."  The reviewer noted that there is not sufficient objective, medically-based evidence to support a finding that diabetes is due to or caused by hypertension or kidney disease.  Therefore, she opined that it is less likely than not that the Veteran's diabetes was caused or aggravated by his service-connected hypertension or kidney disease.  She further noted that the Veteran was diagnosed with diabetes 12 years after service.  She noted that a review of the Veteran's active duty and presumptive period medical records were negative for subjective complaints or objective, clinical evidence to support a diagnosis of diabetes prior to 2005.  Therefore, she concluded that it is less likely than not that the Veteran's diabetes is otherwise related to service or had its onset within one year of discharge.  
   
Based on the foregoing evidence of record, the Board finds that the preponderance of the evidence weighs against finding the Veteran's diabetes mellitus had its onset in service or manifested to a compensable degree within one year of separation from service.    

In this regard, the Board notes that none of the Veteran's post-service medical records contained in the claims file link the Veteran's diabetes to his military service, nor have the Veteran's treating physicians or VA examiners suggested that such a link exists.  Thus, the record is void of any evidence which would support a finding that the Veteran's diabetes was incurred in or aggravated by service.  

The Board further notes that the Veteran's post-service medical records do not show compensable manifestations of diabetes within one year of separation of service, nor do they show any continuity of symptomatology from his time in service until the present.  The earliest record of a diagnosis of diabetes is in July 2005, nearly 12 years after service.  Even the April 1998 treatment record showing the Veteran to have elevated glucose levels and given a provisional diagnosis of being pre-diabetic was five years after separation.  That time period is well beyond the presumptive period for establishing service connection for diabetes as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In sum, the evidence of record fails to show that the Veteran's diabetes had its onset in service or manifested to a compensable degree within one year of separation from service.    
  
Additionally, the Board finds that secondary service connection is not established in regards to the Veteran's diabetes.  Secondary service connection for the Veteran's diabetes would necessitate the disability being caused or aggravated by a service-connected disability.  The Veteran has claimed that his diabetes is secondary to his service-connected hypertension and/or kidney disease.

The Board finds it significant that, altogether, VA has obtained four medical opinions in connection with the Veteran's claim, and all have weighed against the claim.  Although the Board has deemed some of these opinions to be inadequate on account of not fully addressing all the theories of entitlement on appeal or for lacking in detail, the Board has no reason to suspect that the limited opinions they did provide are flawed in any other way, such as being based on an inaccurate factual premise or on the incompetence of the examiner.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight," and if such an opinion "is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.").  The Board also finds it noteworthy that the Veteran has not presented or identified any other medical opinion or evidence that supports his claim for service connection, on either a direct or secondary basis.  

Viewing the negative opinions of record in the totality, and taking into account that there is no other competent medical evidence of record that relates the Veteran's diabetes to his service-connected hypertension or kidney disease, the Board finds that the preponderance of the evidence weighs against a finding that service connection for diabetes on a secondary basis is warranted.  

The Board acknowledges the Veteran's belief that his diabetes should be service connected because he had symptoms of diabetes in service, including thirst, blurred vision, and an elevated glucose reading.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of diseases such as diabetes requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether diabetes was incurred in service or caused by his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Therefore, any opinion by the Veteran regarding the etiology of his diabetes is not competent evidence.  The Board finds the medical opinions of record, provided by medical professionals, to be more probative.    

The Board has also considered the Veteran's argument that his symptoms may not be well-documented by the record because he was not able to get adequate or consistent medical care while in service due to being stationed in cities without military facilities, and where medical services were contracted out to private physicians.  However, a review of the Veteran's service treatment records does not support this argument as his medical records in service are quite extensive.  The Board notes that the claims file contains a multitude of service treatment records spanning the Veteran's lengthy period of service, and there do not appear to be any gaps in the record or evidence of lengthy periods where the Veteran went without an examination or medical care.  As such, the Board does not find the Veteran's contentions to be supported by the evidence of record, and has assigned his argument little probative weight in reaching its decision.              

Accordingly, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for diabetes, to include as secondary to service-connected hypertension and/or kidney disease.  Because the evidence fails to establish that the Veteran's diabetes was incurred in or caused by military service, or caused or aggravated by his service-connected disabilities, the Veteran's claim does not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Left Hip and Right Knee

The Veteran seeks service connection for left hip and right knee disabilities.  Because the arguments regarding the left hip and right knee disabilities are so similar, the Board will discuss them together, rather than adjudicate them in separate sections.  

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, post-service medical records show that the Veteran has been diagnosed with osteoarthritis in both his left hip and right knee, as confirmed by x-ray.  The issue that remains in dispute is whether the Veteran's conditions are presumptively or otherwise etiologically related to any illness, injury, or event that occurred in service. 

The Veteran contends that he incurred osteoarthritis in his left hip and right knee during service due to the overuse of his joints.  The Veteran argues that he was an engineer working in the engine rooms of small Coast Guard ships during service.  He has stated that the typical engine room height was five feet or less, and therefore, his work in the engine rooms required him to be constantly bent over or on his knees.  The Veteran claims that he had over ten years of sea duty, and he believes that is what contributed to his hip and knee problems.   

The Board notes that the Veteran's service treatment records are silent as to complaints of or treatment for any pain or injury to the left hip or right knee, or diagnosis of arthritis or any other musculoskeletal condition affecting the hip or knee.  At his March 1993 separation examination, the Veteran was found to have a clinically normal musculoskeletal system and lower extremities, and he denied a history of swollen or painful joints, arthritis, or a "trick" or locked knee.  

The Veteran's post-service medical records show that the Veteran had an x-ray on his hips in March 1997. The x-ray revealed very mild superior joint interval narrowing of both hips, with subchondral sclerosis consistent with bilateral hip osteoarthritis.  He was diagnosed with mild osteoarthritis.  

An August 2004 treatment note reports that the Veteran presented for medical care with complaints of chronic hip pain.  He reported to the clinician that Motrin worked well for him with relieving the pain.  

A May 2005 treatment note shows that the Veteran presented for medical care with complaints of right knee pain that had lasted for one month in duration.  At the time, the Veteran denied any history of trauma or injury, or excessive activity.  The examination of the knee was unremarkable and the Veteran's gait was found to be normal.  At a July 2005 follow-up visit, the Veteran reported that his knee pain had improved.  

An August 2005 medical record notes that the Veteran has been taking ibuprofen for the last two years for knee and hip pain.  

In October 2006, VA obtained an independent medical opinion concerning the Veteran's left hip and right knee conditions.  The reviewer determined that the etiology of the Veteran's conditions was unknown.  The reviewer noted that degenerative joint disease (also known as osteoarthritis) is the most common form of arthritis and that the exact etiology of osteoarthritis is unknown, although some authorities postulate that factors such as aging, obesity, genetic predisposition, and severe trauma to the skeletal structure or ligamentous injury around weight-bearing joints contribute to the development of osteoarthritis.  The reviewer noted that the Veteran started having symptoms of hip and knee pain approximately five years prior and that, at the time, the Veteran denied any previous history of injury to the claimed joints.  The reviewer also remarked that the Veteran was overweight, which predisposes him to the development of degenerative joint disease.  However, the Board finds that this opinion is inadequate for the purposes of the determination being made as it not only fails to address a possible nexus to service, but is based on an inaccurate factual premise by claiming that the Veteran's symptoms of pain presented around 2001, which is not true for either of the claimed joints.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Accordingly, the Board has assigned this medical opinion no probative weight.     

The Veteran was afforded a VA medical examination in January 2016.  The VA examiner opined that his hip and knee conditions were less likely than not incurred in or caused by service.  The examiner noted that a review of the records show that the Veteran was not diagnosed with osteoarthritis of the hip until March 1997, which was over three years after separation.  The examiner further noted that the Veteran did not seek medical treatment for knee pain until 2005, and at the time, he reported that he had been having knee pain for about two years, which would be about ten years after separation.  The examiner noted that x-rays taken at the time of the examination supported a diagnosis of osteoarthritis in his right knee.  The examiner opined that the significant gap in time between service and diagnosis supported her conclusion that the conditions were not incurred in or caused by service.  

In November 2016, the Board found the medical opinions of record to be inadequate and remanded for an addendum medical opinion.  In a November 2017 medical opinion, a VA reviewer opined that the Veteran's left hip and right knee arthritis were not caused by or a result of military service.  The reviewer determined that there was no evidence of any injury or activity during service that could have caused, contributed to, or enhanced the onset of arthritis.  The reviewer based his opinion on a review of the Veteran's claims file, including his lay statement that his conditions were caused by prolonged bending and kneeling in the ship engine rooms during service.            

In December 2016, the Veteran submitted a buddy statement from his wife, which stated that she had been married to the Veteran since December 1981 and that during that time, the Veteran has had pain in his hips and knees. 

Based on a careful review of all of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against a finding that service connection for a left hip or right knee disability is warranted.  Although the Veteran has a current diagnosis of osteoarthritis in both of the claimed joints, the evidence of record does not indicate that his current disabilities manifested during, or as a result of, active duty service.  

In this regard, the Board notes that the Veteran's service treatment records are silent as to complaint of or treatment for any injuries to the left hip or right knee during service.  The Board further notes that the Veteran's post-service medical records do not show compensable manifestations of arthritis to his hip or knee within one year of separation of service, nor do they show any continuity of symptomatology from his time in service until the present.  The earliest record indicating symptoms or a diagnosis for mild osteoarthritis to the Veteran's hip is in March 1997, which is almost four years after separation.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  Further, none of the Veteran's post-service medical records provide a link from his diagnosed osteoarthritis of the hips and knees to his military service, nor have the Veteran's treating physicians or VA examiners suggested that such a link exists.  Thus, the record is void of any evidence which would support a finding that the Veteran's arthritis was incurred in or aggravated by service.  

The Board also finds it noteworthy that the Veteran has not presented or identified any other medical opinion or evidence that supports his claim for service connection.  When viewing the negative medical opinions of record in the totality, and taking into account that there is no other competent medical evidence of record that relates the Veteran's left hip and right knee osteoarthritis to military service, the Board finds that the preponderance of the evidence weighs against a finding that service connection for a left hip or right knee disability is warranted.   

The Board acknowledges the Veteran's belief that his current disabilities should be service connected.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of a disease such as osteoarthritis requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether his left hip or right knee conditions were incurred in or caused by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Therefore, any opinion by the Veteran regarding the etiology of his osteoarthritis is not competent evidence.  The Board finds the medical opinions of record, provided by medical professionals, to be more probative.    

Accordingly, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for a left hip or a right knee disability.  Because the evidence fails to establish that the Veteran's current disabilities were incurred in or caused by military service, the Veteran's claims do not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply and each of the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, to include as secondary to service-connected hypertension and/or service-connected kidney disease, is denied.  

Service connection for a left hip disability is denied. 

Service connection for a right knee disability is denied.  





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


